  Exhibit 10.1


 
DYNARESOURCE, INC.
 
NOTE PURCHASE AGREEMENT
 
This NOTE PURCHASE AGREEMENT (this “Agreement”) is made as of May ___, 2020, by
and among DynaResource, Inc., a Delaware corporation (the “Company”), Golden
Post Rail, LLC, a Texas limited liability company (the “Lead Purchaser”), and
the other parties listed on Exhibit A hereto (each, including the Lead
Purchaser, a “Purchaser,” and, collectively, the “Purchasers”).
 
RECITALS
 
A.           The Company desires to issue and sell convertible promissory notes,
in substantially the form attached to this Agreement as Exhibit B (each, a
“Note,” and, collectively, the “Notes”) in an aggregate amount of up to
$3,900,000, which shall be convertible on the terms stated therein into equity
securities of the Company.
 
B.           To induce the Lead Purchaser to serve as the lead investor, the
Company desires to issue and sell to Lead Purchaser that certain warrant, in
substantially the form attached to this Agreement as Exhibit C-1 (the “GP
Warrant”), which shall be exercisable on the terms stated therein for Common
Stock (as defined therein) of the Company.
 
C.           To induce the Purchasers (other than the Lead Purchaser) (the
“Remaining Purchasers”), the Company desires to issue and sell to each of the
Remaining Purchasers a warrant, in substantially the form attached to this
Agreement as Exhibit C-2 (collectively, the “Remaining Warrants,” and together
with the GP Warrant, the “Warrants”), which shall be exercisable on the terms
stated therein for Common Stock of the Company
 
D.           The Notes and the Warrants and the equity securities issuable upon
conversion and/or exercise thereof (and the securities issuable upon conversion
and/or exercise of such equity securities) are collectively referred to herein
as the “Securities”.
 
AGREEMENT
 
In consideration of the mutual promises contained herein and other good and
valuable consideration, receipt of which is hereby acknowledged, the parties to
this Agreement agree as follows:
 
1. Purchase and Sale of the Notes and the Warrants.
 
1.1 Sale and Issuance of the Notes. Subject to the terms and conditions of this
Agreement, at the Closing (as defined below), each Purchaser agrees to purchase,
and the Company agrees to issue and sell to such Purchaser, a Note in the
aggregate principal amount set forth opposite such Purchaser’s name on Exhibit
A. The purchase price for each Note shall be equal to 100% of the principal
amount of such Note.
 
1.2 Sale and Issuance of the Warrants. Subject to the terms and conditions of
this Agreement, at the Closing (as defined below), (i) Lead Purchaser agrees to
purchase, and the Company agrees to issue and sell to Lead Purchaser, the GP
Warrant, to be exercised for the shares set forth opposite the Lead Purchaser’s
name on Exhibit A, and (ii) each of the Remaining Purchasers agrees to purchase,
and the Company agrees to issue and sell to such Remaining Purchasers, the
Remaining Warrants to be exercised for the shares set forth opposite such
Remaining Purchaser’s name on Exhibit A.
 
1.3 Closing; Delivery.
 
(a) The purchase and sale of the Notes and the Warrants shall take place
remotely via the exchange of documents and signatures on the date of this
Agreement or at such other time and place as the Company and the Lead Purchaser
may mutually agree upon, orally or in writing (which time and date are
designated as the “Closing”).
 
 

 
 
(b) At the Closing, the Company shall deliver to (i) each Purchaser
participating in the Closing the Note to be purchased by such Purchaser against
(A) payment of the purchase price therefor by wire transfer to a bank account
designated by the Company, and (B) delivery of counterpart signature pages to
the Transaction Documents (as defined below), (ii) the Lead Purchaser, the GP
Warrant, and (iii) the Remaining Purchasers, the Remaining Warrants; provided,
that, in the case of the immediately preceding clause (i), to the extent a
Purchaser has delivered payment of the purchase price set forth opposite such
Purchaser’s name on Exhibit A prior to the date hereof (the “Funding Date”), the
Company shall deliver to Purchaser, at the Closing, the Note purchased by such
Purchaser against such Purchaser’s delivery of counterpart signature pages to
the Transaction Documents (as defined below).
 
(c) The Company may not issue any additional Notes and/or Warrants following the
Closing unless such issuance is approved in advance by the Lead Purchaser.
 
1.4 Closing Deliverables. At the Closing, the Company shall deliver, or cause to
be delivered:
 
(a) to the Lead Purchaser, evidence that the Series D Preferred Stock
Certificate of Designation, setting forth the rights, preferences, privileges
and obligations of the Series D Preferred Stock, has been duly filed with the
Secretary of State of Delaware;
 
(b) to the Lead Purchaser, an amendment to the Common Stock Purchase Warrant,
issued to Lead Purchaser on June 30, 2015, extending the maturity date therein
for an additional two (2) years and adding an equity cap in respect of the
exercise of the Common Stock Purchase Warrant into Common Stock of the Company,
duly executed by the Company and effective as of the Closing;1
 
(c) to the Lead Purchaser, that certain Pledge Agreement, dated as of the date
hereof, by and among the Company, Lead Purchaser and Koy W. Diepholz (“K.D.
Diepholz”) (the “Pledge Agreement”), duly executed by the Company and K.D.
Diepholz and effective as of the Closing;
 
(d) to the Lead Purchaser, evidence that a first priority security interest in
the Collateral (as defined in the Pledge Agreement) has been created and
perfected in favor of the Lead Purchaser or its designee, in the manner
contemplated by the Pledge Agreement, effective as of the Closing;
 
(e) to the Lead Purchaser, an amendment to the Registration Rights Agreement,
dated June 30, 2015, between the Company and Lead Purchaser, duly executed by
the Company, granting to Lead Purchaser customary registration rights effective
as of the Closing;
 
(f) to the Lead Purchaser, a Satisfaction of Note and Release, dated effective
at least one day prior to the Initial Closing, between the Company and Equity
Trust Company Custodian FBO Michael F. Fadell/Acct. # Z136793, duly executed by
the parties thereto;
 
(g) to the Lead Purchaser, (i) evidence reasonably satisfactory to the Lead
Purchaser of payment of the amounts set forth on the Draw Summary to the extent
such amounts were paid in full by the Company prior to the Closing, and (ii)
copies of invoices and other similar documentation evidencing the amounts set
forth on the Draw Summary, including the name of the payee and the purpose of
such payment; and
 
(h) such other documents reasonably requested by the Lead Purchaser.
 
1.5 Transaction Documents. Each Purchaser understands and agrees that the
conversion of the Note(s) and the exercise of the Warrant(s) held by such
Purchaser into equity securities of the Company will require such Purchaser’s
execution of certain agreements relating to the purchase and sale of such
securities as well as any rights relating to such equity securities; provided,
however, that the obligation of each Purchaser to enter into any such agreements
shall be subject to such agreements containing only terms which are reasonable
and customary for the type of investment or exercise being conducted by such
Purchaser; provided, further, that such documents have customary exceptions to
any drag-along applicable to such Purchaser, including, without limitation,
limited representations and warranties and limited liability and indemnification
obligations on the part of such Purchaser. Each Purchaser’s rights, preferences
and privileges, and any obligations to which it may be bound, under any such
agreement to which it becomes a party shall be no less favorable than those
granted to any other current or prospective stockholder of the Company
thereunder having the same class or series of securities held by such Purchaser.

 ____________________________
  1 NTD: Warrant for 2,306 shares of Common Stock to be issued to GPR and dated
effective prior to the funding and closing of this transaction. Certificate of
Increase to be filed by the Company prior to the date hereof and issuance of
1,771 shares of Series C Preferred to GPR to be effective prior to the date
hereof.
 
 

 
 
1.6 Use of Proceeds. The Company will use the proceeds from the sale of the
Notes and the GP Warrant to GPR (a) first, to satisfy any payables of the
Company that are set forth in the summary attached hereto as Exhibit E (the
“Draw Summary”) to the extent due and outstanding as of the date hereof (it
being understood that no payables set forth in the Draw Summary relate to
payables outstanding under any convertible promissory notes and/or debt
securities of the Company),2 and (b) second, to the extent there are any funds
then remaining, for the expansion of Tres Amigos, subject to the terms and
conditions outlined in the Draw Request approved by the Lead Purchaser in
accordance with the Note and in accordance with the budget attached hereto as
Exhibit D. The Company agrees that, until such time as the Notes and the GP
Warrant are no longer outstanding, without the prior written consent of the Lead
Purchaser, it will not use any such proceeds (i) to redeem, repurchase or
otherwise acquire, or to make any distributions in respect of, any of the
Company’s securities, (ii) to repay or otherwise satisfy any indebtedness of the
Company (other than to the extent set forth on Exhibit G attached hereto), or
(iii) for any personal, family, or household purpose. With respect to the
convertible promissory note set forth on Exhibit G attached hereto, the Company
shall, prior to December 31, 2020, repay such convertible promissory note in
full and deliver to the Lead Purchaser a Satisfaction of Note and Release, in
form and substance reasonably acceptable to Lead Purchaser, duly executed by the
Company and the holder of such convertible promissory note.
 
1.7 Issuance of Securities. The Company has reserved from its unissued shares of
Series D Preferred Stock and Common Stock for issuance and delivery upon the
conversion of the Notes, conversion of the Series D Preferred Stock underlying
the Notes and/or the exercise of the Warrants, such number of shares of Series D
Preferred Stock and Common Stock for issuance upon any such conversion and/or
exercise, and agrees to take such steps necessary to amend its certificate of
incorporation to provide sufficient authorized numbers of shares of Series D
Preferred Stock and Common Stock issuable upon the conversion of the Notes,
conversion of the Series D Preferred Stock underlying the Notes and/or exercise
of the Warrants, subject to the rights of its stockholders. All such shares
shall be duly authorized, and when issued upon any such conversion and/or
exercise, shall be validly issued, fully paid and non-assessable, free and clear
of all liens, security interests, charges and other encumbrances or restrictions
on sale and free and clear of all preemptive rights, except encumbrances or
restrictions arising under federal or state securities laws.
 
2. Representations, Warranties and Covenants of the Company. The Company hereby
represents and warrants to each Purchaser, except, in each case, as set forth on
the Disclosure Schedule to this Agreement, attached as Exhibit F to this
Agreement, which exceptions shall be deemed to be part of the representations
and warranties made hereunder, which representations and warranties are made as
of each Closing (unless otherwise specified therein), that:
 
2.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all requisite corporate power and authority to carry
on its business as presently conducted. The Company is duly qualified to
transact business and is in good standing in each jurisdiction in which the
failure to so qualify would have a material adverse effect on the business,
assets (including intangible assets), liabilities, financial condition,
property or results of operations of the Company.
 
2.2 Authorization. The Company has all requisite corporate power and authority
to execute and deliver this Agreement, to sell and issue the Notes and the
Warrants hereunder, and to carry out and perform its obligations hereunder and
thereunder. All corporate action on the part of the Company, its directors and
stockholders necessary for the authorization, execution, delivery and
performance of this Agreement, the Warrants and the Notes by the Company, has
been taken. This Agreement, the Notes, the Warrants, the Pledge Agreement and
the Side Letter by and between the Company and the Lead Purchaser (collectively,
the “Transaction Documents”), when executed and delivered by the Company, will
constitute the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their respective terms, except as limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other laws of general application affecting enforcement of
creditors’ rights generally and as limited by laws relating to the availability
of specific performance, injunctive relief or other equitable remedies.
 
2.3 Capitalization.
 
(a) The authorized capital stock of the Company consists, immediately prior to
the Closing, of: (i) 25,000,000 shares of Common Stock, par value $0.01 per
share (“Common Stock”), of which 17,722,825 shares of Common Stock are issued
and outstanding, and (ii) 20,001,000 shares of Preferred Stock, par value
$0.0001 per share (“Preferred Stock”), of which 1,000 shares of Preferred Stock
are designated Series A Preferred Stock, all of which are issued and
outstanding, 1,734,992 shares of Preferred Stock are designated Series C Senior
Convertible Preferred Stock, all of which are issued and outstanding, and
3,000,000 shares of Preferred Stock are designated Series D Senior Convertible
Preferred Stock, none of which have been issued and outstanding. All of the
outstanding shares of Preferred Stock have been duly authorized, are fully paid
and nonassessable and were issued in compliance with all applicable federal and
state securities laws.
 
(b) Except as described above and in Schedule 2.3(b) of the Disclosure Schedule,
there are no outstanding options, warrants, rights (including conversion or
preemptive rights and rights of first refusal or similar rights) or agreements,
orally or in writing, for the purchase or acquisition from the Company of any
shares of Common Stock, Preferred Stock or any securities convertible into or
exchangeable for shares of Common Stock or Preferred Stock.
  ____________________________
  2 NTD: To include one-half of the $500,000 success fee of the Company’s
Mexican legal counsel.
 
 

 
 
(c) The Company has obtained valid waivers of any rights by other parties to
purchase any of the Company’s Securities (including the Warrants) covered by
this Agreement.
 
(d) All shares of the Company’s Common Stock and Preferred Stock are owned of
record and beneficially by the stockholders in the amounts set forth in the
schedule previously provided to the Lead Purchaser. There are no outstanding
dividends, whether current or accumulated, due or payable on any of the capital
stock of the Company.
 
2.4 Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
this Agreement, except for filings pursuant to applicable state securities laws
and Regulation D promulgated under the Securities Act of 1933, as amended (the
“Securities Act”).
 
2.5  Compliance with Laws and Other Instruments. The Company is not in violation
or default of any provisions of (i) its certificate of incorporation or bylaws,
(ii) any instrument, judgment, order, writ, decree or contract to which it is a
party or by which it is bound, or (iii) to its knowledge, any provision of
federal or state statute, rule or regulation applicable to the Company, in the
case of clauses (ii) and (iii), the violation of which would have a material and
adverse effect on the Company, its business or assets. The execution, delivery
and performance of the Transaction Documents, and the consummation of the
transactions contemplated hereby and thereby will not result in any such
violation or be in conflict with or constitute, with or without the passage of
time and giving of notice (or both), either a default under any such provision,
instrument, judgment, order, writ, decree or contract or an event which results
in the creation of any lien, charge or encumbrance upon any assets of the
Company or the suspension, revocation, impairment, forfeiture or nonrenewal of
any material permit, license, authorization or approval applicable to the
Company, its business or operations. Without limiting the foregoing, the Company
has obtained all waivers reasonably necessary with respect to any preemptive
rights, rights of first refusal or similar rights, including any notice or
offering periods provided for as part of any such rights, in order for the
Company to consummate the transactions contemplated under the Transaction
Documents without any third party obtaining any rights to cause the Company to
offer or issue any securities of the Company as a result of the consummation of
the transactions contemplated under the Transaction Documents.
 
2.6 Litigation. There is no claim, action, suit, proceeding, arbitration,
complaint, charge or investigation pending or, to the Company’s knowledge,
currently threatened in writing, (a) against the Company or any officer or
directors of the Company arising out of their employment or board relationship
with the Company or (b) that questions the validity of the Transaction Documents
or the right of the Company to enter into them, or to consummate the
transactions contemplated by the Transaction Documents. Neither the Company nor
any of its officers or directors is a party or is named as subject to the
provisions of any order, writ, injunction, judgment or decree of any court or
government agency or instrumentality (in the case of officers or directors, such
as would affect the Company).
 
2.7 Absence of Liens. The property and assets that the Company owns are free and
clear of all mortgages, deeds of trust, liens, loans and encumbrances, except
for statutory liens for the payment of current taxes that are not yet delinquent
and encumbrances and liens that arise in the ordinary course of business and do
not materially impair the Company’s ownership or use of such property or assets.
With respect to the property and assets it leases, the Company is in compliance
with such leases and, to its knowledge, holds a valid leasehold interest free of
any liens, claims or encumbrances other than those of the lessors of such
property or assets.
 
2.8 Valid Offering. Assuming the accuracy of the representations of the
Purchasers in Section 3 of this Agreement and, with respect to the Securities to
be offered and sold hereunder, the Securities will be issued in compliance with
all applicable federal and state securities laws. In connection with the
offering of the Securities made pursuant to this Agreement, the Company has not
published, distributed, issued, posted or otherwise used or employed and shall
not publish, distribute, issue, post or otherwise use or employ any form of
general solicitation or general advertising within the meaning of Rule 502 under
the Securities Act (a “General Solicitation”).
 
2.9 Disqualification. No disqualifying event described in Rule
506(d)(1)(i)-(viii) promulgated under the Securities Act is applicable to the
Company or, to the Company’s knowledge, any Company Covered Person, except for a
Disqualification Event as to which Rule 506(d)(2)(ii)-(iv) or (d)(3) is
applicable. “Company Covered Person” means, with respect to the Company as an
“issuer” for purposes of Rule 506 promulgated under the Securities Act, any
Person listed in the first paragraph of Rule 506(d)(1).
 
2.10 Disclosure. No representation or warranty of the Company contained in this
Agreement contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained herein or
therein not misleading in light of the circumstances under which they were made.
 
 

 
 
3. Representations, Warranties and Covenants of each Purchaser. Each Purchaser,
solely with respect to itself, himself or herself and not with respect to any
other Purchaser, hereby represents and warrants to the Company, which
representations and warranties are made as of the date of each Closing in which
such Purchaser participates, that:
 
3.1  Authorization. Such Purchaser has full power and authority to enter into
this Agreement. This Agreement, when executed and delivered by such Purchaser,
will constitute valid and legally binding obligations of such Purchaser,
enforceable in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance and
other laws of general application affecting enforcement of creditors’ rights
generally and as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.
 
3.2  Purchase Entirely for Own Account. This Agreement is made with such
Purchaser in reliance upon such Purchaser’s representation to the Company, which
by such Purchaser’s execution of this Agreement, such Purchaser hereby confirms,
that the Securities to be acquired by such Purchaser will be acquired for
investment for the Purchaser’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof in violation of
securities laws, and that such Purchaser has no present intention of selling,
granting any participation in, or otherwise distributing the same. By executing
this Agreement, such Purchaser further represents that such Purchaser does not
presently have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participation to such person or to any third
person, with respect to any of the Securities. Such Purchaser has not been
formed for the specific purpose of acquiring the Securities.
 
3.3 Disclosure of Information. Such Purchaser is aware of the Company’s business
affairs and financial condition and has acquired sufficient information about
the Company to reach an informed and knowledgeable decision to acquire the
Securities. Such Purchaser has had an opportunity to discuss the Company’s
business, management, financial affairs and the terms and conditions of the
offering of the Securities with the Company’s management and has had an
opportunity to review the Company’s facilities. The foregoing, however, does not
limit or modify the representations and warranties of the Company in Section 2
of this Agreement or the right of each Purchaser to rely thereon.
 
3.4  Restricted Securities. Such Purchaser understands that the Securities have
not been, and will not be, registered under the Securities Act, by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of such Purchaser’s representations as expressed herein. Such
Purchaser understands that the Securities are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, such Purchaser must hold the Securities indefinitely unless they are
registered with the Securities and Exchange Commission and qualified by state
authorities, or an exemption from such registration and qualification
requirements is available. Such Purchaser acknowledges that the Company has no
obligation to register or qualify the Securities for resale. Such Purchaser
further acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Securities,
and on requirements relating to the Company which are outside of such
Purchaser’s control, and which the Company is under no obligation and may not be
able to satisfy.
 
3.5  No Public Market. Such Purchaser understands that, except with respect to
the Common Stock, no public market now exists for any of the Securities issued
by the Company, and that the Company has made no assurances that a public market
will ever exist for the Securities.
 
3.6  Legends. Such Purchaser understands that the Securities, and any securities
issued in respect thereof or exchange therefor, may bear one or all of the
following legends:
 
(a) “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF IN VIOLATION OF SECURITIES LAWS. NO SUCH SALE OR
DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”
 
(b) Any legend required by the Blue Sky laws of any state to the extent such
laws are applicable to the shares represented by the certificate so legended.
 
3.7 Investment Experience. Such Purchaser understands that the purchase of the
Securities involves substantial risk, particularly given the limited financial
and operating history of the Company. Such Purchaser has experience as an
investor in securities of companies in the development stage and acknowledges
that such Purchaser is able to fend for itself, can bear the economic risk of
such Purchaser’s investment in the Securities and has such knowledge and
experience in financial or business matters that such Purchaser is capable of
evaluating the merits and risks of this investment in the Securities and
protecting its own interests in connection with this investment.
 
 

 
 
3.8 Disqualification. Such Purchaser represents that neither such Purchaser, nor
any person or entity with whom such Purchaser shares beneficial ownership of
Company securities, is subject to any of the “bad actor” disqualifications
described in Rule 506(d)(1)(i) to (viii) promulgated under the Securities Act.
 
3.9 Accredited Investor. Such Purchaser is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.
 
3.10 Foreign Investors. If such Purchaser is not a United States person (as
defined by Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended,
the “Code”), such Purchaser hereby represents that it has satisfied itself as to
the full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for the Securities or any use of this Agreement,
including (a) the legal requirements within its jurisdiction for the purchase of
the Securities, (b) any foreign exchange restrictions applicable to such
purchase, (c) any governmental or other consents that may need to be obtained,
and (d) the income tax and other tax consequences, if any, that may be relevant
to the purchase, holding, redemption, sale, or transfer of the Securities. Such
Purchaser’s subscription and payment for and continued beneficial ownership of
the Securities, will not violate any applicable securities or other laws of such
Purchaser’s jurisdiction.
 
3.11 No General Solicitation. Neither such Purchaser, nor any of its officers,
directors, employees, agents, stockholders or partners, has either directly or
indirectly, including, through a broker or finder (a) engaged in any general
solicitation, or (b) published any advertisement in connection with the offer
and sale of the Securities.
 
4. Finder’s Fee. Each party represents that it is not, and will not be,
obligated for any finder’s fee or commission in connection with this
transaction. The Company agrees to indemnify and to hold harmless each Purchaser
from any liability for any commission or compensation in the nature of a
finder’s fee (and the costs and expenses of defending against such liability or
asserted liability) for which the Company or any of its officers, employees, or
representatives is responsible. Each Purchaser agrees to indemnify and to hold
harmless the Company from any liability for any commission or compensation in
the nature of a finder’s fee (and the costs and expenses of defending against
such liability or asserted liability) for which the Purchaser or any of its
officers, employees, or representatives is responsible.
 
5. Exculpation Among Purchasers. Each Purchaser acknowledges that it is not
relying upon any person, other than the Company and its officers and directors,
in making its investment or decision to invest in the Company. Each Purchaser
agrees that neither any Purchaser nor the respective controlling persons,
officers, directors, partners, agents, or employees of any Purchaser shall be
liable to any other Purchaser for any action heretofore taken or omitted to be
taken by any of them in connection with the purchase of the Securities.
 
6. Additional Covenants. Effective as of the Closing, the Company shall, at all
times, (a) appoint and maintain a Chief Financial Officer, or until such
appointment, an acting Chief Financial Officer, (b) make and keep available
adequate current public information, as those terms are understood and defined
in Rule 144 promulgated by the U.S. Securities and Exchange Commission (the
“SEC”) under the Securities Act (“SEC Rule 144”), (c) file with the SEC in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and (d) furnish to any Purchaser, forthwith upon request (i) to
the extent accurate, a written statement by the Company that it has complied
with the reporting requirements of SEC Rule 144, the Securities Act, and the
Exchange Act, or that it qualifies as a registrant whose securities may be
resold pursuant to Form S-3 (at any time after the Company so qualifies); (ii) a
copy of the most recent annual or quarterly report of the Company and such other
reports and documents so filed by the Company; and (iii) such other information
as may be reasonably requested in availing any Purchaser of any rule or
regulation of the SEC that permits the selling of any such securities without
registration or pursuant to Form S-3 (at any time after the Company so qualifies
to use such form).
 
7. Stockholder Approval. The Company shall solicit from each holder of Common
Stock of the Company entitled to vote at a special or annual meeting of the
holders of Common Stock of the Company (the “Shareholder Meeting”), which shall
be promptly called and held not later than July 14, 20203 (the “Shareholder
Meeting Deadline”), such shareholders’ affirmative vote at the Shareholder
Meeting for approval of (a) an amendment of the Company’s certificate of
incorporation to increase the number of authorized shares of Common Stock from
25,000,000 shares to 40,000,000 shares, and (b) an amendment of the Certificate
of Designations of the Series C Senior Convertible Preferred Stock, par value
$0.0001, of the Company (i) to extend the maturity date of the Series C Senior
Convertible Preferred Stock by an additional two (2) years, (ii) to add an
equity cap in respect of the conversion of Series C Senior Convertible Preferred
Stock into Common Stock of the Company, and (iii) to add certain restrictions on
the ability of the Company to issue Series C Senior Convertible Preferred Stock
(collectively, the “Shareholder Approval”), and the Company shall use its
reasonable best efforts to solicit the approval the holders of Common Stock of
such resolutions and to cause the board of directors of the Company to recommend
to the holders of Common Stock that they approve such resolutions. Upon receipt
by the Company of the Shareholder Approval, the Company shall promptly provide
to the Lead Purchaser evidence of such Shareholder Approval and evidence of the
filing of an amendment to the certificate of incorporation of the Company and an
amendment to the Certificate of Designations of the Series C Senior Convertible
Preferred Stock with the Secretary of State of Delaware effecting, in each case,
the Shareholder Approval (the “Charter Amendments”).

  ____________________________
  3 NTD: To be 60 days from the Closing Date.
 
 

 
 
8. Miscellaneous.
 
8.1  Transfer; Successors and Assigns. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. Subject to the requirements set forth in the Note(s) and/or
the Warrants, the rights under this Agreement may be assigned (but only with all
related obligations) by any Purchaser, without the consent of the Company, to
any Affiliate of such Purchaser (as defined in the Note).
 
8.2  Governing Law; Venue. This Agreement, the Note(s), the Warrants and/or all
acts and transactions pursuant hereto and thereto and the rights and obligations
of the parties hereto and thereto shall be governed, construed and interpreted
in accordance with the laws of the State of Texas, without giving effect to
principles of conflicts of law. This Agreement, the Note(s), the Warrants and/or
any other Transaction Document have been entered into in Dallas County, Texas
and are performable for all purposes in Dallas County, Texas. The parties hereby
agree that any lawsuit, action, or proceeding that is brought (whether in
contract, tort or otherwise) arising out of or relating to this Agreement, the
Note(s), the Warrants and/or any other Transaction Document or the transactions
contemplated hereby and thereby, or the actions of any Purchaser in the
negotiation, administration or enforcement of this Agreement, the Note(s), the
Warrants and/or any other Transaction Document shall be brought in a state or
federal court of competent jurisdiction located in the Northern District of
Texas. Each of the parties hereto irrevocably and unconditionally (a) submits to
the exclusive jurisdiction of such courts, (b) waives any objection it may now
or hereafter have as to the venue of any such lawsuit, action or proceeding
brought in any such court, and (c) further waives any claim that it may now or
hereafter have that any such court is an inconvenient forum.
 
8.3 Counterparts; Telecopy Signatures. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument. A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or more parties hereto,
and an executed copy of this Agreement may be delivered by one or more parties
hereto by facsimile or similar electronic transmission device (including
DocuSign, adobe acrobat or otherwise) pursuant to which the signature of or on
behalf of such party can be seen, and such execution and delivery shall be
considered valid, binding and effective for all purposes. At the request of any
party hereto, all parties hereto agree to execute an original of this Agreement
as well as a facsimile, telecopy or other reproduction hereto.
 
8.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
8.5 Notices. All notices and other communications given or made pursuant to this
Agreement, the Note(s) and/or the Warrants shall be in writing and shall be
deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed electronic mail if sent during normal
business hours of the recipient, and if not, then on the next business day, (c)
five days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to a Purchaser at the
address or email address as set forth on Exhibit A hereto, or at such other
place as may be designated by such Purchaser in writing to the Company, and to
the Company at the address or email address set forth on the Company’s signature
page below, or to such e-mail address or address as subsequently modified by
written notice given in accordance with this Section 8.5. If notice is given to
the Company, a copy, which itself shall not constitute notice, shall also be
sent to Roger A. Crabb, c/o Scheef & Stone, LLP, 500 N. Akard, 2700 Ross Tower,
Dallas, Texas 75201, roger.crabb@solidcounsel.com.
 
8.6  Fees and Expenses. Each party hereto shall be responsible for the fees and
disbursements of attorneys, accountants, consultants and any other
representative or agent retained by such party in regard to this Agreement;
provided that at the Closing, the Company shall pay the reasonable fees and
expenses of Haynes and Boone, LLP, the counsel for the Lead Purchaser, in an
amount not to exceed, in the aggregate, $100,000.
 
8.7  Attorney’s Fees. If any action at law or in equity (including arbitration)
is necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to reasonable attorney’s fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled.
 
8.8  Amendments and Waivers. Any term of this Agreement may be amended or waived
only with the written consent of the Company and a majority of the Purchasers,
which majority shall include the Lead Purchaser for so long as the GP Warrant
and/or any principal remains outstanding under the Lead Purchaser’s Note(s). Any
amendment or waiver effected in accordance with this Section 8.8 shall be
binding upon the Purchasers and each transferee of the Securities, each future
holder of all such Securities, and the Company.
 
 

 
 
8.9  Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (a) such
provision shall be excluded from this Agreement, (b) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (c) the
balance of the Agreement shall be enforceable in accordance with its terms.
 
8.10  Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.
 
8.11  Entire Agreement. This Agreement, and the documents referred to herein and
referred to in the Transaction Documents constitute the entire agreement between
the parties hereto pertaining to the subject matter hereof and thereof, and any
and all other written or oral agreements relating to the subject matter hereof
and thereof existing between the parties hereto are expressly canceled.
 
8.12 Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE COMPANY AND, BY ITS ACCEPTANCE HEREOF, EACH PURCHASER IRREVOCABLY
AND EXPRESSLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR
COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE NOTE(S), THE WARRANT AND/OR ANY OTHER
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREUNDER OR THEREUNDER
OR THE ACTIONS OF ANY PARTY IN THE NEGOTIATION, ADMINISTRATION, OR ENFORCEMENT
HEREOF OR THEREOF. EACH OF THE COMPANY AND, BY ITS ACCEPTANCE HEREOF, EACH
PURCHASER (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT, THE NOTE(S), THE WARRANT AND/OR ANY OTHER TRANSACTION
DOCUMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 8.12.
 
8.13 Survival. Unless otherwise set forth in this Agreement, the representations
and warranties and covenants of the Company and the Purchasers contained in or
made pursuant to this Agreement shall survive the execution and delivery of this
Agreement and the Closing.
 
[Signature Pages Follow]
 



 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
 
COMPANY:
 
 
 
 DYNARESOURCE, INC.
 


By:  
 
 
 
Name:
  
 
 
Title:
 
 
 
  
 
 
 
   Address:
 
 
222 W. Las Colinas Blvd.
Suite 1910 North Tower
Irving, TX 75039 

 

 
 
  [Signature Page to Note Purchase Agreement]

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 


 
LEAD PURCHASER:
 


 
 
 


 
GOLDEN POST RAIL, LLC
 


 
 
 


By:  
 
 
 
Name:
  
 
 
Title:
 
 
 
  
 
 

 
 
[Signature Page to Note Purchase Agreement]

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 



 
PURCHASER:
 


 
[______]
 


 
  
 


By:  
 
 
 
Name:
  
 
 
Title:
 
 
 
  
 
 

 
  [Signature Page to Note Purchase Agreement]

 
 
EXHIBITS
 
 
 
Exhibit A

Schedule of Purchasers
 
 
Exhibit B
Form of Note
 
 
Exhibit C-1
Form of GP Warrant
 
 
Exhibit C-2

Form of Remaining Warrant
  

 
Exhibit D
Budget
  

 
Exhibit E
Draw Summary
  

 
Exhibit F
Disclosure Schedule
  

 
Exhibit G
Exception to Use of Proceeds

 
 

 

 
EXHIBIT A
SCHEDULE OF PURCHASERS
Closing:
 
Name and Address
Note Principal Amount
Warrant Shares
Closing Date
Funding Date
Golden Post Rail, LLC
1110 Post Oak Place
Westlake, Texas 76262
 
$2,500,000 (of which $___________ was initially drawn on the Closing Date).
783,975
May ___, 2020
May ___, 2020
Gareth Nichol
5 Greenridge Road
Greenwood Village CO 8011
 
$1,000,000
313,591
May ___, 2020
$500,000 was initially funded on March 24, 2020, and $500,000 was fully funded
on April 13, 2020
 
Tom Tillander
8633 Stone Oak Drive
Holland OH 43528
 
$50,000
15,679
May ___, 2020
March 10, 2020
 
Dr. Ralph Whalen
3918 Ravine Hollow Court
Maumee, OH 43537
 
$50,000
15,679
May ___, 2020
March 2, 2020
 
Dale Petrini
29 Bash Place
Houston TX 77027
 
 
$100,000
31,359
May ___, 2020
March 9, 2020
 
Ron Vail
6766 Pine Creek Drive
Toledo OH 43617
 
 
$200,000
62,718
May ___, 2020
February 24, 2020
Total:
$3,900,000
1,223,001
 
 

 
 
 

 
EXHIBIT B
 
FORM OF NOTE
 
 
 
EXHIBIT C-1
 
FORM OF GP WARRANT
 
 
 
 
 

 
EXHIBIT C-2
 
FORM OF REMAINING WARRANT
 

 
EXHIBIT D
 
BUDGET
 

 
EXHIBIT E
 
DRAW SUMMARY
 

 
EXHIBIT F
 
DISCLOSURE SCHEDULE
 
 

 
EXHIBIT G
 
EXCEPTION TO USE OF PROCEEDS
 
Solely with respect to the proceeds of the Notes issued to Purchasers (other
than the Lead Purchaser), use of such proceeds to repay the following
convertible promissory note:
 
Notes Payable Rollforward

 
 
 
 
 
 
March 31, 2020

 
 
 
 
 
 
 
 Date of

Date of

 
 
 
Accured Interest

Name
 Original Note

 Extension
Due Date

Interest Rate

Balance 03/31/20

 3/31/2020
NOTE I

 
 
 
 
 
 
 
 
 
 
 
 
 
Lyden, Breen

 4/10/13
 3/31/20
 12/31/20
 12.50%
 246,533.30
 7,470.70

 
 
 
